Title: To James Madison from William Kirkpatrick, 29 June 1808
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 29 June 1808

The inclosed is Copy of my last 8. inst, wherate beg reference.  I have since thro’ my exertions, and interest with the Provincial Board of Government, obtained restitution of the Ship Sally, Captain Hastings and her Cargo, and orders have been issued for the Amount, in which the Brig Mary was sold by the French Consul, to be given up to me, and I expect to recover in a very few days; nothing has yet been determined about the Columbia, Captain Williams, but I have every confidence the Cargo will be ordered to be restored, and the security given for the Vessel to be annulled.
On the 20. inst, a Warehouse in which was deposited a number of Warlike Stores having been found out, belonging to the French Nation, proceeding from an English prise captured some Years ago, the Populace entertained an Idea, they were lately introduced with the view of being made use of, against them, which caused an instantaneous sensation, and a riot was the consequence, in which a number of the mob, notwithstanding the exertions of the magistrates, went up to the Castle in which the French Consul, & some of his Countrymen were deposited for their safety, forced the Gates, massacred him, and another, in a most inhuman manner, afterwards came down to their Houses, and burnt and distroyed every thing in them.  The Archives of the Consular Office were completely distroyed; fortunately a stop was at last put to their fury.  Several of the ring leaders were seised on, and it is to be hoped will receive an exemplary punishment for their crimes.  Every thing since has been perfectly quiet, and from the measures adopted by Government will I trust continue so.
The Army of Dupont after making themselves masters of Cordova, have been obliged to retreat.  By last advices they were at Andujar, and the Spanish Army drawing near, it is thought a few days will bring advice of a decisive battle.  No Letters now come from France, or Madrid, but we find from Valencia, that Catalonia is all in Arms, Barcelona excepted, on account of the French being in possession of Mount Joune and the Citadel, which compleately dominear the City.
The French Fleet in Cadiz consisting in Five Sail of the Line, and a Frigate surrendered at discretion on the 14. inst.
No advice yet of the Truce with England having been ratified, and consequently no Vessels permitted to Sail to the Spanish Colonies.  With true regard, and Esteem I am Sir Your most Ob. hble Servt.

Willm: Kirkpatrick

